UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 07-4202



In Re: RAYFORD KNIGHT, a/k/a Cherokee, a/k/a
Chief,

                                                         Petitioner.




               On Petition for Writ of Mandamus.
                       (1:93-cr-00022-BEL)


Submitted: June 21, 2007                   Decided:     June 27, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rayford Knight, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rayford Knight petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his motion for

return of property.    He seeks an order from this court directing

the district court to act.    Our review of the docket sheet reveals

that the district court has denied the motion.          Accordingly,

because the district court has ruled on Knight’s motion, we deny

the mandamus petition as moot.    We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                     PETITION DENIED




                                 - 2 -